Case 18-14191-KHK        Doc 57    Filed 06/10/20 Entered 06/10/20 15:13:29             Desc Main
                                  Document      Page 1 of 5



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     WILLIE JAMES ALLEN JR.
                                                   Case No. 18-14191-KHK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Pursuant to 11 U.S.C. §1307(c)(6) - Material default by Debtor as is reflected
            in the attached Trustee’s Report of Receipts and Disbursements.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on July 9, 2020 at 1:30 p.m., in Courtroom III on the
     3rd floor, United States Bankruptcy Court, 200 South Washington Street, Alexandria,
Case 18-14191-KHK       Doc 57     Filed 06/10/20 Entered 06/10/20 15:13:29           Desc Main
                                 Document       Page 2 of 5
     Notice and Motion to Dismiss
     Willie James Allen Jr., Case #18-14191-KHK

     VA 22314. If no timely response has been filed opposing the relief requested, the court
     may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste.400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: _June 10, 2020_____                           __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
                                                         Chapter 13 Trustee
                                                         300 N. Washington Street, #400
                                                         Alexandria, VA 22314
                                                         (703) 836-2226
                                                         VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 10th day of June, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Willie James Allen Jr.                       Nathan Fisher, Esq.
     Chapter 13 Debtor                            Attorney for Debtor
     15579 John Diskin Circle                     Fisher-Sandler, LLC.
     Woodbridge, VA 22191                         3977 Chain Bridge Rd. #2
                                                  Fairfax, VA 22030

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
              Case 18-14191-KHK                   Doc 57          Filed 06/10/20            Entered 06/10/20 15:13:29                      Desc Main
                                                 Thomas P. Gorman,
                                                           DocumentStandingPage
                                                                            Chapter
                                                                                3 of135Trustee
                                                    INTERIM STATEMENT AS OF 06/10/2020
 CASE NO: 18-14191-KHK
STATUS: BASE PLAN
                                        DEBTOR: XXX-XX-6804
                                        ALLEN JR., WILLIE JAMES                                                            SCHEDULE:         1,125.00 MONTHLY
                                 AKA:                                                                                     TOTAL PAID:                   14,345.00
       DATE FILED: 12/15/2018           15579 JOHN DISKIN CIRCLE                                                                    LAST 12 TRANSACTIONS
                                        WOODBRIDGE, VA 22191                                                             Date           Source               Amount
      CONFIRMED: 09/24/2019
                                                                                                                         06/05/20   PC                    1,125.00
       LATEST 341: 01/22/2019                                                                                            04/27/20   PC                    1,125.00
   PERCENTAGE:          16.000                 ATTORNEY: NATHAN FISHER, ESQ.                                             03/16/20   PC                    1,125.00
                                                         FISHER-SANDLER, LLC                                             02/05/20   PC                    1,125.00
             PLAN: 60 MONTHS                             3977 CHAIN BRIDGE RD. #2                                        12/09/19   PC                      895.00
                                                         FAIRFAX, VA 22030                                               12/05/19   RETURNED FUNDS        (895.00) NSF
       1st PAYMENT DUE: 01/2019                          Phone:703 691-1642 Fax: 703 691-0192                            12/02/19   PC                      895.00
           ON SCHEDULE:            16,365.00                                                                             11/01/19   PC                      895.00
                                                      Needed to Complete Base:                                           09/30/19   PC                      895.00
       ACTUAL PAYMENTS:            14,345.00                              BASE:         64,740.00                        09/04/19   PC                      895.00
        AMOUNT BEHIND:              2,020.00                                                                             08/01/19   PC                      895.00
                                                                                        50,395.00
                                                                                                                         07/01/19   PC                      895.00
                                                                                                                         06/03/19   PC                      895.00
                                                                                                                         04/30/19   PC                      895.00

PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS INT. BEGIN          FIX PAY ORG. CLAIM        APPROVED        PRIN. PAID     PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%     INT. RATE        ARREARS SCHED AMT         TO BE PAID       INT. PAID      INT. DUE
001       349761    ANGELA MASTERS                           PRO       PRI                           0.00         0.00           0.00           0.00      Not Filed
                                                                       100.00                        0.00         0.00           0.00           0.00
002       346086    TREASURER OF VIRGINIA                    PRO       PRI                           0.00    11,571.56      11,571.56      11,571.56          0.00
                                                             06/2020   100.00                        0.00    11,571.56      11,571.56           0.00          0.00
003       336674    WELLS FARGO BANK NA                      FIX      SEC                          300.00    15,492.50      15,492.50           0.00     15,492.50
                                                                       100.00                    5,100.00    15,492.50      15,492.50           0.00          0.00
003A      348799    WELLS FARGO BANK, N.A.                   FIX      SEC                          112.00     6,704.95       6,704.95           0.00      6,704.95
                    R/S ORD 6/7/19 - PLAN? YES POC?YES                 100.00                    1,904.00     6,704.95       6,704.95           0.00          0.00
004       345015    ONEMAIN FINANCIAL                        FIX      SEC                           25.00       582.74         582.74           0.00        582.74
                    MOD PLAN PROVIDES                                  100.00                      425.00       582.74         582.74           0.00          0.00
005       348050    AMERICAN EXPRESS NATIONAL BANK           PRO      UNS                            0.00     1,383.10       1,383.10           0.00        221.30
                                                                        16.00                        0.00     1,383.00         221.30           0.00          0.00
006       343570    DEPARTMENT STORE NATIONAL BANK           PRO      UNS                            0.00       542.70         542.70           0.00         86.83
                                                                        16.00                        0.00       542.00          86.83           0.00          0.00
007       339784    BANK OF AMERICA, N.A.                    PRO      UNS                            0.00     6,234.34       6,234.34           0.00        997.49
                                                                        16.00                        0.00     6,234.00         997.49           0.00          0.00
008       343811    BANK OF AMERICA                          PRO      UNS                            0.00         0.00           0.00           0.00      Not Filed
                                                                        16.00                        0.00     3,062.00           0.00           0.00
009       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO      UNS                            0.00       814.51         814.51           0.00       130.32
                    BARCLAY/PRICELINE                                   16.00                        0.00       814.00         130.32           0.00          0.00
010       323976    CAPITAL ONE BANK USA, NA                 PRO      UNS                            0.00       972.38         972.38           0.00       155.58
                                                                        16.00                        0.00       972.38         155.58           0.00          0.00
011       323976    CAPITAL ONE BANK USA, NA                 PRO      UNS                            0.00       543.33         543.33           0.00         86.93
                                                                        16.00                        0.00       543.33          86.93           0.00          0.00
012       345041    CW NEXUS CREDIT CARD HOLDINGS            PRO      UNS                            0.00     1,774.08       1,774.08           0.00       283.85
                                                                        16.00                        0.00     1,774.08         283.85           0.00          0.00
013       349762    POWELL'S RUN                             PRO      UNS                            0.00         0.00           0.00           0.00      Not Filed
                                                                        16.00                        0.00     1,539.00           0.00           0.00
014       349280    CHASE BANK                               PRO      UNS                            0.00     3,062.92       3,062.92           0.00       490.07
                                                                        16.00                        0.00     3,062.00         490.07           0.00          0.00
015       321302    CHASE                                    PRO      UNS                            0.00         0.00           0.00           0.00      Not Filed
                                                                        16.00                        0.00       633.00           0.00           0.00
016       301568    CREDIT FIRST, NA                         PRO      UNS                            0.00     1,976.79       1,976.79           0.00       316.29
                    FIRESTONE                                           16.00                        0.00     2,010.00         316.29           0.00          0.00
017       313486    DISCOVER BANK                            PRO      UNS                            0.00     2,186.29       2,186.29           0.00       349.81
                                                                        16.00                        0.00     2,186.29         349.81           0.00          0.00
018       IRS*      INTERNAL REVENUE SERVICE                 PRO      UNS                            0.00         0.00           0.00           0.00      Not Filed
                                                                        16.00                        0.00    12,000.00           0.00           0.00
019       332103    CAPITAL ONE, NA                          PRO      UNS                            0.00       738.69         738.69           0.00        118.19
                    KOHLS                                               16.00                        0.00       738.00         118.19           0.00          0.00
020       LVNV      LVNV FUNDING LLC.                        PRO      UNS                            0.00     1,507.20       1,507.20           0.00       241.15
                                                                        16.00                        0.00     1,507.20         241.15           0.00          0.00
021       341739    NET CREDIT                               PRO      UNS                            0.00         0.00           0.00           0.00      Not Filed
                                                                        16.00                        0.00     7,524.00           0.00           0.00
022       345904    ONEMAIN FINANCIAL                        PRO      UNS                            0.00         0.00           0.00           0.00      Not Filed
                    SECURED?                                            16.00                        0.00    15,998.00           0.00           0.00


** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                 Case Power® 12.5
              Case 18-14191-KHK                   Doc 57          Filed 06/10/20              Entered 06/10/20 15:13:29                  Desc Main
                                                 Thomas P. Gorman,
                                                           DocumentStandingPage
                                                                            Chapter
                                                                                4 of135Trustee
                                                    INTERIM STATEMENT AS OF 06/10/2020
 CASE NO: 18-14191-KHK
STATUS: BASE PLAN
                                      DEBTOR: XXX-XX-6804
                                      ALLEN JR., WILLIE JAMES                                                              SCHEDULE:        1,125.00 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS       INT. BEGIN    FIX PAY ORG. CLAIM        APPROVED       PRIN. PAID      PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%        INT. RATE     ARREARS SCHED AMT         TO BE PAID      INT. PAID       INT. DUE
023       345905    SYNCHRONY BANK                           PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                    AMAZON                                               16.00                      0.00      4,149.00           0.00          0.00
024       338827    MIDLAND FUNDING LLC                      PRO        UNS                         0.00      2,955.13       2,955.13          0.00       472.82
                    GAP                                                  16.00                      0.00      1,727.00         472.82          0.00          0.00
025       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00      2,133.17       2,133.17          0.00       341.31
                    LOWES                                                16.00                      0.00      2,171.00         341.31          0.00          0.00
026       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00        512.22         512.22          0.00         81.96
                    SYNCHRONY BANK/QCARD                                 16.00                      0.00        549.00          81.96          0.00          0.00
027       344854    TIMEPAYMENT CORPORATION LLC              PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                    LEASE                                                16.00                      0.00      4,224.00           0.00          0.00
028       290440    USAA FEDERAL SAVINGS BANK                PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                                                                         16.00                      0.00     10,208.00           0.00          0.00
029       290440    USAA FEDERAL SAVINGS BANK                PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                                                                         16.00                      0.00      3,358.00           0.00          0.00
030       290440    USAA FEDERAL SAVINGS BANK                PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                                                                         16.00                      0.00      2,956.00           0.00          0.00
031       290440    USAA FEDERAL SAVINGS BANK                PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                                                                         16.00                      0.00      1,753.00           0.00          0.00
032       290440    USAA FEDERAL SAVINGS BANK                PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                                                                         16.00                      0.00      1,216.00           0.00          0.00
033       343570    DEPARTMENT STORE NATIONAL BANK           PRO        UNS                         0.00      1,707.72       1,707.72          0.00       273.24
                    MACYS                                                16.00                      0.00      1,707.00         273.24          0.00          0.00
034       345306    WELLS FARGO BANK                         PRO        UNS                         0.00      1,406.88       1,406.88          0.00       225.10
                                                                         16.00                      0.00      1,406.00         225.10          0.00          0.00
035       313651    WORLD FOREMOST BANK N                    PRO        UNS                         0.00          0.00           0.00          0.00      Not Filed
                                                                         16.00                      0.00        681.00           0.00          0.00
036       338827    MIDLAND FUNDING LLC                      PRO        UNS                         0.00      8,525.54       8,525.54          0.00      1,364.09
                    U/L- SAMS CLUB- NO RSP TO NOI                        16.00                      0.00          0.00       1,364.09          0.00          0.00
037       338827    MIDLAND FUNDING LLC                      PRO        UNS                         0.00      4,530.92       4,530.92          0.00        724.95
                    U/L- SAMS CLUB- NO RSP TO NOI                        16.00                      0.00          0.00         724.95          0.00          0.00
038       338827    MIDLAND FUNDING LLC                      PRO        UNS                         0.00      3,890.17       3,890.17          0.00        622.43
                    U/L- TJX- NO RSP TO NOI                              16.00                      0.00          0.00         622.43          0.00          0.00
039       346085    VERIZON BY AMERICAN INFOSOURCE L         PRO        UNS                         0.00        135.14         135.14          0.00         21.62
                    UNLISTED- NO RSP TO NOI                              16.00                      0.00          0.00          21.62          0.00          0.00
040       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00      1,727.13       1,727.13          0.00        276.34
                    UNLISTED-PAYPAL- NO RSP TO NOI                       16.00                      0.00          0.00         276.34          0.00          0.00
041       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00        316.29         316.29          0.00         50.61
                    U/L- SLEEPY'S - NO RSP TO NOI                        16.00                      0.00          0.00          50.61          0.00          0.00
042       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00      4,176.39       4,176.39          0.00        668.22
                    U/L- JCPENNY- NO RSP TO NOI                          16.00                      0.00          0.00         668.22          0.00          0.00
043       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00        967.34         967.34          0.00        154.77
                    UNLISTED - HSN- NO RSP TO NOI                        16.00                      0.00          0.00         154.77          0.00          0.00
044       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00      4,072.91       4,072.91          0.00        651.67
                    UNLISTED- BEST BUY- NO RSP TO NOI                    16.00                      0.00          0.00         651.67          0.00          0.00
045       PORT      PORTFOLIO RECOVERY ASSOCIATES            PRO        UNS                         0.00      1,978.29       1,978.29          0.00        316.53
                    U/L- GUITAR CENTER- NO RSP TO NOI                    16.00                      0.00          0.00         316.53          0.00          0.00
046       344309    QUANTUM3 GROUP LLC AS AGENT FOR          PRO        UNS                         0.00     12,643.14      12,643.14          0.00      2,022.90
                    U/L PROSPER FUNDING - NO RSP TO NO                   16.00                      0.00          0.00       2,022.90          0.00          0.00
046A      343782    PROSPER MARKETPLACE                      PRO-I      UNS                         0.00     12,643.14           0.00          0.00        Closed
                    CLAIM WITHDRAWN 5/23/2019                            16.00                      0.00          0.00           0.00          0.00




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                Case Power® 12.5
              Case 18-14191-KHK                      Doc 57       Filed 06/10/20                Entered 06/10/20 15:13:29                  Desc Main
                                                    Thomas P. Gorman,
                                                              DocumentStandingPage
                                                                               Chapter
                                                                                   5 of135Trustee
                                                       INTERIM STATEMENT AS OF 06/10/2020
 CASE NO: 18-14191-KHK
STATUS: BASE PLAN
                                        DEBTOR: XXX-XX-6804
                                        ALLEN JR., WILLIE JAMES                                                              SCHEDULE:       1,125.00 MONTHLY
PLAN AND FILED CLAIMS
CLAIM NO CRED       CREDITOR NAME                          DISB CODE CLASS         INT. BEGIN     FIX PAY ORG. CLAIM        APPROVED      PRIN. PAID    PRIN. DUE
          NO        CLAIM REMARK                           LAST DISB PAY%          INT. RATE      ARREARS SCHED AMT         TO BE PAID     INT. PAID     INT. DUE
799       FISHER    NATHAN FISHER, ESQ.                      PRO          ATY                          0.00      3,500.00      3,000.00       884.34      2,115.66
                                                             06/2020      100.00                       0.00      3,500.00      3,000.00         0.00          0.00
                    Trustee Administrative Fees                                                                                  866.60        866.60
                                                                         TOTALS:                      437.00   111,266.46    111,633.06     13,322.50    36,642.22
                                                                                                    7,429.00   136,479.03     49,964.72          0.00         0.00


                             ADMIN        ATTORNEY         PRIORITY          SECURED       UNSECURED              OTHER

      SCHED AMOUNT:              0.00         3,500.00      11,571.56         22,780.19         98,627.28            0.00
      CLAIM AMOUNT:              0.00         3,000.00      11,571.56         22,780.19          11,746.37           0.00
   PAID BY TRUSTEE:              0.00             884.34    11,571.56               0.00              0.00           0.00
  PAID BY 3rd PARTY:             0.00               0.00         0.00               0.00              0.00           0.00

         SUB TOTAL:              0.00         2,115.66           0.00         22,780.19          11,746.37           0.00         DUE CREDITORS:         36,642.22
      INTEREST DUE:              0.00               0.00          0.00              0.00              0.00           0.00       EXPECTED ADMIN:           3,957.75
        CONTINUING:              0.00               0.00         0.00               0.00             0.00            0.00         LESS AVAILABLE:         1,022.50

       BALANCE DUE:              0.00         2,115.66           0.00         22,780.19          11,746.37           0.00       APPROX BALANCE:          39,577.47




** Creditor has not filed a Proof of Claim. Accumulated funds will be released to other creditors if no claim is filed with the U.S. Bankruptcy Court
by the date of the scheduled Chapter 13 Review Meeting.
Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
This is a progress report only and should not be used to calculate a payoff.                                                                  Case Power® 12.5
